Hurt, Judge.
This is a conviction for burglary.
In answer to the first error assigned, it is sufficient to say that the court charged all the law of burglary, the indictment charging burglary in the day time. There was no exception reserved to the charge, and thé court applied the law to the case presented in the indictment, and by the evidence in another part of the charge. There being no error apparent, for this reason the judgment will not be reversed.
When found in possession of the goods (clothing), which was on the same day of the burglary-, the defendant stated that he had been working for several months on the railroad section at Bonham; that he was at the time en route from Bonham to his father’s home near Greenville, when a colored boy overtook him and proposed to sell him the clothing; that he bought the clothing, paying therefor seventy-five cents and a pocket knife. From the testimony of other witnesses it appears that, in fact, the defendant had, as he stated, been at work at Bonham for the road, and that his father did live near Greenville; that the defendant was on the public road leading from Bonham to Greenville, going in the direction of Greenville; that the house was entered in the day time; that defendant, if he was the burglar, continued to travel the public road to Greenville, and was overtaken while leisurely walking along said road with the clothes on_his arm.
*188Opinion delivered April 22, 1886.
Under the above state of facts the counsel for defendant requested the court to give to the jury this charge: “The possession of stolen goods without other evidence of guilt is not sufficient to convict,” etc. The court did right in refusing this charge. If there was no other evidence save naked possession, the court should have granted a new trial, but this charge would have been upon the weight of the evidence.
The defendant also requested the court to charge the jury that “if you believe from the evidence that defendant, when found in possession of the clothes, failed to give a reasonable account of his possession, then you may take these facts into consideration, with all the other facts and circumstances in evidence, to enable you to determine whether, the defendant is guilty of burglary as charged.” This charge was correctly refused, for, whether defendant gave a reasonable or unreasonable account of his possession, or whether defendant failed to give any account of his possession at all, still, the fact of his being in recent possession of the goods could and should have been considered by the jury with all the other evidence in the case.
The other error assigned is, that the verdict is not supported by the evidence. We think otherwise. If the jury believed the explanation made by defendant, they.certainly would have acquitted him. But is the explanation reasonable ? For a coat and pants worth about fifteen dollars, he paid seventy-five cents and a pocket knife! The purchase was from a negro boy, his name not ascertained by defendant. How, under these circumstances the jury came to the conclusion that this was not true, and that he stole the goods.
There was another fact in the case tending to convict. Some bread was taken at the time of the burglary, and crumbá of bread were found in defendant’s pocket, with no attempt at explanation on his part. Taking all the facts together, we can not say that the verdict is not supported by that evidence.
The judgment is affirmed.

Affirmed-.